Order entered April 18, 2019




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                    No. 05-19-00192-CV

                                SHIVA SHIRVANI, Appellant

                                             V.

                       HEALTHCARE HOLDINGS, LLC, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-17-04895-E

                                         ORDER
       Before the Court is the April 17, 2019 unopposed motion of appellee for an extension of

time to file its combined appellee/cross-appellant’s brief. We GRANT the motion and extend

the time to May 28, 2019.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE